Citation Nr: 0015801	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-10 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an October 1971 rating decision which denied service 
connection for a left shoulder disorder.  

2.  Entitlement to an effective date prior to September 23, 
1997, for the grant of service connection for pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In August 1998 the veteran raised the issues of service 
connection for anxiety and bronchitis.  In November 1998 he 
submitted a claim to reopen service connection for a left 
shoulder disorder.  These issues have not been developed for 
appellate consideration and are referred to the RO for 
appropriate action.

The issue of entitlement to an effective date prior to 
September 23, 1997 for the grant of service connection for 
pes planus will be discussed in the Remand portion of this 
decision.


FINDING OF FACT

An unappealed October 1971 RO denial of service connection 
for a left shoulder disorder was reasonably supported by 
evidence then of record and prevailing legal authority.


CONCLUSIONS OF LAW

The October 1971 RO decision which denied service connection 
for a left shoulder disorder was not clearly and unmistakable 
erroneous and is final. 38 U.S.C.A. §§ 5109A, 7105 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

I.  Factual Background

A review of the service medical records shows that the 
veteran was treated for complaints of pain in the left 
shoulder in September 1967.  He stated that he was unable to 
remember doing anything to cause the injury.  He had been 
playing football but the shoulder had bothered him before. 
When weight was applied like a flack jacket or when lifting, 
he had sharp pains.  The pain was centered at the top of the 
shoulder above the clavicle and the upper left quadrant of 
the back.  An examination showed that the range of motion was 
normal.  A diagnosis was deferred.  On examination for 
separation from service, clinical evaluation of the upper 
extremities was normal.  

The veteran's original claim for compensation benefits was 
received by VA in July 1970.  At that time, he included his 
left shoulder as the disabilities for which he claimed 
service connection.  He did not report any post service 
medical treatment.  He was presumably notified (FL 21-96) in 
July 1970 at his current address of record that he was being 
scheduled for a VA examination.  In September 1970, the RO 
was notified by the VA medical facility that the veteran 
failed to report for his scheduled VA examination.  Of record 
is a copy of the examination form (VA Form 21-2545) which 
contains the veteran's current address of record.  In 
September 1970 he was informed at his current address of 
record that his claim was being denied because of his failure 
to report for the VA examination.  He was also given the 
opportunity to indicate that he was willing to report for the 
examination.  

A second formal claim for service connection for a left 
shoulder disorder was received by VA in October 1971.  At 
that time the veteran did not report any postservice 
treatment for a left shoulder disorder.

In October 1971, the RO notified the veteran at the current 
address of record that his claim for service connection for a 
left shoulder disorder was denied.  It was noted that the 
service medical records had been reviewed and that these 
records showed that his left shoulder disorder noted during 
service was acute and transitory with no residuals shown on 
examination for separation from service.  It was specifically 
noted that notification of the veteran's appellate rights was 
enclosed with this letter. 

The veteran testified at a hearing at the RO in August 1998.  
At that time, his testimony concerned his claim for an 
earlier effective date for the service connected pes planus. 

In a November 1998 statement, M. S. Fox, D.O. reported 
treating the veteran for a left rotator cuff disability from 
1971 to 1976.

In a May 1999 statement the veteran asserted that he was 
treated during service for a left shoulder disorder.  He 
stated that the October 1971 denial was made without a full 
review of his service medical records and that this is CUE.  
In his substantive appeal, dated in July 1999 he stated that 
the service medical records and the 1971 treatment records 
from Dr. Fox should have been ways to establish a well-
grounded claim.  Under the duty to assist the VA should have 
obtained the postservice treatment records and set up an 
examination.

Analysis

The veteran claims there was CUE in the October 1971 RO 
decision which denied service connection for a left shoulder 
disorder.  He did not appeal that decision, and it is thus 
considered final, although it may be reversed if found to be 
based on CUE.  38 U.S.C.A. § 7105.  Legal authority provides 
that where CUE is found in a prior rating decision, the prior 
decision will be reversed or revised, and for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. 
Brown, 6 Vet. App. 40, 43-45 (1993); Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992).

The veteran has contended that the RO failed in its duty to 
assist the veteran in developing his claim in that medical 
records of M. S. Fox, D.O. who, in a 1998 statement, reported 
treating the veteran for a rotator cuff disability from 1971 
to 1976 should have been obtained.  However, it is noted that 
neither application for benefits filed by the veteran prior 
to the October 1971 adverse decision reported that he had 
received treatment from Dr. Fox.  There is no duty to assist 
to get records of which VA has no notice.  Porter v. Brown, 5 
Vet. App. 233 (1993).  Moreover, failure of the duty to 
assist does not constitute CUE.  Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994).  Finally, the record shows that the 
veteran was notified at the current address of record that he 
was being scheduled for a VA examination and that he failed 
to report for that examination.  He was notified by the RO in 
September 1970 of this fact and was given an opportunity to 
indicate that he would report.  See Mindenhall v. Brown, 7 
Vet. App. 271 (1994).

The veteran is essentially asserting a disagreement with how 
the facts were evaluated by the RO in its October 1971 
decision.  The correct facts were before the RO at that time 
and the file shows that the RO properly considered the 
evidence and law when making its decision.  Based on the 
record and law in effect at that time, it cannot now be said 
that all reasonable adjudicators would have reached a 
different result or that there was undebatable error in 
denying the claim.  The Board holds that the October 1971 RO 
decision was not based on CUE.


ORDER

The claim that there was CUE in an October 1971 RO decision, 
which denied service connection for a left shoulder disorder 
is denied.  


REMAND

The Board construes the May 1999 statement from the veteran 
as raising the issue of CUE in the October 1971 denial by the 
RO of service connection for a foot disorder.  The Board 
finds that this issue is "inextricably intertwined" with the 
issue in appellate status and must be adjudicated by the RO 
and must be adjudicated by the RO.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following:

It is requested that the RO adjudicate 
the issue of CUE in the October 1971 
denial by the RO of service connection 
for a foot disorder. If the benefit 
sought is not granted, the veteran should 
be notified of that decision and of his 
appellate rights.

Following any actions deemed appropriate by the RO, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
so informed. The Board implies no conclusions, either legal 
or factual by this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

